









July 22, 2019






Pam Carroll


Dear Pam:


As we have discussed, this letter separation and transition agreement (this
“Agreement”) confirms the terms of the remainder of your employment with Genocea
Biosciences, Inc. (the “Company”) and your separation from the Company, as
follows:


1.Transition Period and Separation Date.
(a)    Effective as of July 22, 2019 (the “Transition Date”) through the date
that your employment terminates (the “Separation Date”), you will continue to be
employed by the Company on a full-time basis. Provided that you comply in full
with your obligations hereunder, it is expected that the Separation Date will be
August 13, 2019. The period beginning on the Transition Date and concluding on
the Separation Date is referred to herein as the “Transition Period”.
(b)    During the Transition Period, you will continue to receive your base
salary, payable at the rate in effect as of the date hereof, and to participate
in all employee benefit plans of the Company in accordance with the terms of
those plans. During the Transition Period, you will perform duties as may be
assigned to you from time to time by the President and CEO or his designee, and
to assist with the transition of your duties and responsibilities to any Company
designees. You will continue to devote your best professional efforts to the
Company, and to abide by all Company policies and procedures as in effect from
time to time.
(c)    The Company may terminate your employment during the Transition Period
upon notice to you. If the Company terminates your employment for Cause (as
defined herein) or if you voluntarily resign, you will not be eligible to
receive the severance benefits described in Section 3 hereof. For purposes of
this Agreement, Cause, as determined by the Company in its reasonable judgment,
means (i) your failure to perform, or negligence in the performance of, your
duties and responsibilities to the Company or any of its Affiliates (as defined
below); (ii) your material breach of this Agreement or any other agreement
between you and the Company or any of its Affiliates; (iii) your commission of a
felony or other crime involving moral turpitude; or (iv) other conduct by you
that is or could reasonably be





--------------------------------------------------------------------------------





expected to be harmful to the business interests of the Company or any of its
Affiliates. For purposes of this Agreement, “Affiliates” means all persons and
entities directly or indirectly controlling, controlled by or under common
control with the Company, where control may be by management authority, equity
interest or otherwise.
2.    Final Salary and Vacation Pay. You will receive, on the Separation Date,
pay for all work you performed for the Company through the Separation Date, to
the extent not previously paid, as well as pay, at your final base rate of pay,
for any vacation days you had earned but not used as of the Separation Date,
determined in accordance with Company policy and as reflected on the books of
the Company. You will receive the payments described in this Section 2
regardless of whether or not you sign this Agreement.


3.    Severance Benefits. In consideration of your acceptance of this Agreement
and subject to your meeting in full your obligations under it, including your
obligation to execute a post-employment general release and waiver of claims in
the form attached hereto as Exhibit A (the “Release”) and your Continuing
Obligations, and in full consideration of any rights you may have under the
letter agreement between you and the Company dated June 28, 2016 (the
“Employment Agreement”), which you signed on June 30, 2016:


(a)    The Company will pay you your salary, at your final base rate of pay, for
a period of six (6) months following the Separation Date (the “Severance
Period”). Severance payments will be made in the form of salary continuation and
will begin on the next regular Company payday which is at least thirty (30)
business days following the Separation Date. The first payment will be
retroactive to the day following the Separation Date.
(b)    Except for the accelerated vesting benefit detailed in this Section, your
rights and obligations with respect to any stock options granted to you by the
Company (the “Options”) shall be governed by the Genocea Biosciences, Inc.
Amended and Restated 2014 Equity Incentive Plan (the “Plan”) [Stock Option
Agreements dated, 7/18/16, 2/28/17, 2/8/18, 11/6/18, 2/7/19 (the “Award
Agreements”]. The Plan Administrator will take all actions necessary to
accelerate the vesting of Options that would otherwise vest over the six (6)
months immediately following the Separation Date if you remained employment
throughout such six (6) month period. The acceleration of vesting will be
effective as of the Separation Date. After giving effect to such acceleration of
vesting, all remaining unvested Options shall be forfeited as of the Separation
Date without payment of any consideration in accordance with their terms.
(c)    If you are enrolled in the Company’s group medical, dental and/or vision
plans on the Separation Date, you may elect to continue your participation and
that of




-2-

--------------------------------------------------------------------------------





your eligible dependents in those plans for a period of time pursuant to the
federal law known as “COBRA” or similar applicable state law (together,
“COBRA”). You may make such an election whether or not you accept this
Agreement. However, if you accept this Agreement and you timely elect to
continue your participation and that of your eligible dependents in such plans,
the Company will contribute its portion to the premium costs of your COBRA
continuation coverage at the same rate that it contributes from time to time to
group medical, dental, and/or vision insurance premiums for its active employees
until the earlier of (i) the end of the Severance Period or (ii) the date you
and your dependents are no longer entitled to coverage under COBRA or Company
plans (the “COBRA Period”). Notwithstanding the foregoing, in the event that the
Company’s payment of the COBRA premium contributions as described in this
Section would subject the Company to any tax or penalty under Section 105(h) of
the Internal Revenue Code of 1986, as amended, the Patient Protection and
Affordable Care Act, as amended, any regulations or guidance issued thereunder,
or any other applicable law, in each case, as determined by the Company, then
you and the Company agree to work together in good faith to restructure such
benefit.


4.    Acknowledgement of Full Payment and Withholding.

(a)    You acknowledge and agree that the payments provided under Section 2 of
this Agreement are in complete satisfaction of any and all compensation or
benefits due to you from the Company, whether for services provided to the
Company or otherwise, through the Separation Date and that, except as expressly
provided under this Agreement, no further compensation or benefits are owed or
will be paid to you.

(b)    All payments made by the Company under this Agreement shall be reduced by
any tax or other amounts required to be withheld by the Company under applicable
law and all other lawful deductions authorized by you.

5.    Status of Employee Benefits, Paid Time Off, Expenses and Equity Awards

(a)    Subject to Section 3(c), your participation in all employee benefit plans
of the Company will end as of the Separation Date, in accordance with the terms
of those plans.


(b)    Within two (2) weeks following the Separation Date, you must submit your
final expense reimbursement statement reflecting all business expenses you
incurred through the Separation Date, if any, for which you seek reimbursement,
and, in accordance with Company policy, reasonable substantiation and
documentation for the same. The Company will reimburse you for your authorized
and documented expenses within thirty (30) days of receiving




-3-

--------------------------------------------------------------------------------





such statement pursuant to its regular business practice.

(c)    Your rights and obligations with respect to any equity awards granted to
you by the Company which had vested as of the Separation Date shall be governed
by the applicable equity plan, grant agreement and any agreements or other
requirements applicable to those equity awards. All equity awards which are
unvested as of the Separation Date have been cancelled as of that date.

6.    Continuing Obligations, Confidentiality and Non-Disparagement.

(a)    You acknowledge that you continue to be bound by your obligations under
the At-Will Employment, Confidential Information, Invention Assignment and
Non-Competition Agreement with the Company that you entered into on October 2,
2018 and the Non-Disclosure Agreement will that Company that you entered into on
October 9, 2018 (collectively, the “Employee Agreements”, attached hereto as
Exhibit A), that survive the termination of your employment by necessary
implication or the terms thereof (the “Continuing Obligations”).

(b)    Subject to Section 9(b) of this Agreement, you agree that you will not
disclose this Agreement or any of its terms or provisions, directly or by
implication, except to members of your immediate family and to your legal and
tax advisors, and then only on condition that they agree not to further disclose
this Agreement or any of its terms or provisions to others.

(c)    Subject to Section 9(b) of this Agreement, you agree that you will never
disparage or criticize the Company or its Affiliates (as defined below), or any
of their business, management or products or services, and that you will not
otherwise do or say anything that could disrupt the good morale of employees of
the Company or any of its Affiliates or harm the interests or reputation of the
Company or any of its Affiliates.


7.    Return of Company Documents and Other Property. In signing this Agreement,
you represent and warrant that you have returned to the Company any and all
documents, materials and information (whether in hardcopy, on electronic media
or otherwise) related to the business of the Company and its Affiliates (whether
present or otherwise), and all keys, access cards, credit cards, computer
hardware and software, telephones and telephone-related equipment and all other
property of the Company or any of its Affiliates in your possession or control.
Further, you represent and warrant that you have not retained any copy or
derivation of any documents, materials or information (whether in hardcopy, on
electronic media or otherwise) of the Company or any of its Affiliates.
Recognizing that your employment with the Company terminates as of the
Separation Date, you represent and warrant that you will not, following the
Separation Date, for any purpose, attempt to access or use any computer or




-4-

--------------------------------------------------------------------------------





computer network or system of the Company or any of its Affiliates, including
without limitation the electronic mail system. Further, you acknowledge that you
have disclosed to the Company all passwords necessary or desirable to obtain
access to, or that would assist in obtaining access to, all information which
you have password-protected on any computer equipment, network or system of the
Company or any of its Affiliates.

8.    Employee Cooperation. You agree to cooperate with the Company and its
Affiliates hereafter with respect to all matters arising during or related to
your employment, including but not limited to all matters in connection with any
governmental investigation, litigation or regulatory or other proceeding which
may have arisen or which may arise following the signing of this Agreement. The
Company will reimburse your out-of-pocket expenses incurred in complying with
Company requests hereunder, provided such expenses are authorized by the Company
in advance.

9.    General Release of Claims.

(a)    In exchange for the special severance pay and benefits provided to you
under this Agreement, to which you would not otherwise be entitled, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, on your own behalf and that of your heirs, executors,
administrators, beneficiaries, personal representatives and assigns, you agree
that this Agreement shall be in complete and final settlement of any and all
causes of action, rights and claims, whether known or unknown, that you have had
in the past, now have, or might now have, in any way related to, connected with
or arising out of your employment or your other association with the Company or
any of its Affiliates or the termination of the same or pursuant to the
Employment Agreement, Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, the Employee Retirement Income Security
Act, the wage and hour, wage payment and/or fair employment practices laws and
statutes of the state or states in which you have provided services to the
Company or any of its Affiliates (each as amended from time to time), and/or any
other federal, state or local law, regulation or other requirement, and you
hereby release and forever discharge the Company, its Affiliates and all of
their respective past, present and future directors, shareholders, officers,
members, managers, general and limited partners, employees, employee benefit
plans, administrators, trustees, agents, representatives, predecessors,
successors and assigns, and all others connected with any of them, both
individually and in their official capacities, from any and all such causes of
action, rights and claims. This release shall not apply to (i) claims for
indemnification in your capacity as an officer or director of the Company under
the Company's Certificate of Incorporation, Bylaws or written agreement, if any,
providing for director or officer indemnification, (ii) rights to receive
insurance payments under any policy maintained by the




-5-

--------------------------------------------------------------------------------





Company and (iii) rights to receive retirement benefits that are accrued and
fully vested as of the Separation Date.

(b)    Nothing contained in this Agreement shall be construed to prohibit you
from filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or a comparable
state or local agency, provided, however, that you hereby agree to waive your
right to recover monetary damages or other individual relief in any such charge,
investigation or proceeding or any related complaint or lawsuit filed by you or
by anyone else on your behalf. Nothing in this Agreement or the Employee
Agreements limits, restricts or in any other way affects your communicating with
any governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning matters relevant to the
governmental agency or entity.


(c)    This Agreement, including the general release of claims set forth in
Section 9(a), creates legally binding obligations and the Company and its
Affiliates therefore advise you to consult an attorney before signing this
Agreement. In signing this Agreement, you give the Company and its Affiliates
assurance that you have signed it voluntarily and with a full understanding of
its terms; that you have had sufficient opportunity of not less than twenty-one
(21) days, before signing this Agreement, to consider its terms and to consult
with an attorney, if you wished to do so, or to consult with any other of those
persons to whom reference is made in Section 6(b) above; and that, in signing
this Agreement, you have not relied on any promises or representations, express
or implied, that are not set forth expressly in this Agreement.
(d)    You agree to sign the Release by the later of seven (7) days following
the Separation Date and twenty-one (21) days following the date hereof (and in
no event before the Separation Date). You further agree that a signed and
unrevoked Release is an express condition to your receipt and retention of the
severance benefits described in Section 3 above.
10.    Miscellaneous.

(a)    This Agreement constitutes the entire agreement between you and the
Company, and supersedes all prior and contemporaneous communications, agreements
and understandings, whether written or oral, with respect to your employment,
its termination and all related matters, excluding only the Continuing
Obligations and your obligations with respect to the securities of the Company,
all of which shall remain in full force and effect in accordance with their
terms.

(b)    This Agreement may not be modified or amended, and no breach shall be
deemed to be waived, unless agreed to in writing by you and the Chief Executive
Officer of the




-6-

--------------------------------------------------------------------------------





Company or his or her expressly authorized designee. The captions and headings
in this Agreement are for convenience only, and in no way define or describe the
scope or content of any provision of this Agreement.

(c)    The obligation of the Company to make payments to you or on your behalf
under this Agreement, and your right to retain the same, is expressly
conditioned upon your continued full performance of your obligations under this
Agreement and the Continuing Obligations

(d)    This is a Massachusetts contract and shall be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
any conflict of laws principles that would result in the application of the laws
of another jurisdiction. You agree to submit to the exclusive jurisdiction of
the courts of the Commonwealth of Massachusetts in connection with any dispute
arising out of this Agreement.





-7-

--------------------------------------------------------------------------------





If the terms of this Agreement are acceptable to you, please sign, date and
return it to me after your Separation Date and within twenty-one (21) days of
the date you receive it. You may revoke this Agreement at any time during the
seven-day period immediately following the date of your signing by notifying me
in writing of your revocation within that period. If you do not revoke this
Agreement, then, on the eighth day following the date that you signed it, this
Agreement shall take effect as a legally binding agreement between you and the
Company on the basis set forth above. The enclosed copy of this letter, which
you should also sign and date, is for your records.


Formalities aside, I want to take this opportunity to thank you for all of your
efforts on behalf of the Company and to wish you well in your future endeavors.


Sincerely,


GENOCEA BIOSCIENCES, INC.


separationagreementsignature.jpg [separationagreementsignature.jpg]




-8-

--------------------------------------------------------------------------------







Exhibit A
Post-Employment General Release and Waiver of Claims
[Date]


For and in consideration of certain benefits to be provided to me under the
separation and transition agreement between Genocea Biosciences, Inc. (the
“Company”) and me, dated as of July 19, 2019 (the “Agreement”), which are
conditioned on my signing this General Release and Waiver of Claims (this
“Release of Claims”) and on my compliance with the Continuing Obligations, and
to which I am not otherwise entitled, and other good and valuable consideration,
the receipt and sufficiency of which I hereby acknowledge, on my own behalf and
on behalf of my heirs, executors, administrators, beneficiaries,
representatives, successors and assigns, and all others connected with or
claiming through me, I hereby release and forever discharge the Company and its
affiliates, and all of their respective past, present and future officers,
directors, shareholders, employees, employee benefits plans, administrators,
trustees, agents, representatives, consultants, successors and assigns, and all
those connected with any of them, in their official and individual capacities
(collectively, the “Released Parties”), from any and all causes of action,
suits, rights and claims, demands, damages and compensation of any kind and
nature whatsoever, whether at law or in equity, whether now known or unknown,
suspected or unsuspected, contingent or otherwise, which I now have or ever have
had against the Released Parties, or any of them, in any way related to,
connected with or arising out of my employment and/or other relationship with
the Company or any of its affiliates, or pursuant to Title VII of the Civil
Rights Act, the Americans With Disabilities Act, the Family and Medical Leave
Act, the Age Discrimination in Employment Act (as amended by the Older Workers
Benefit Protection Act), the Employee Retirement Income Security Act, the wage
and hour, wage payment and fair employment practices laws of the state or states
in which I have provided services to the Company (each as amended from time to
time) and/or any other federal, state or local law, regulation, or other
requirement (collectively, the “Claims”) through the date that I sign this
Release of Claims, and I hereby waive all such Claims.


I understand that nothing contained in this Release of Claims shall be construed
to prohibit me from filing a charge with or participating in any investigation
or proceeding conducted by the federal Equal Employment Opportunity Commission
or a comparable state or local agency, provided, however, that I hereby agree to
waive my right to recover monetary damages or other individual relief in any
such charge, investigation or proceeding or any related complaint or lawsuit
filed by me or by anyone else on my behalf. I further understand that nothing
contained herein limits, restricts or in any other way affects my communicating
with any governmental agency or entity, or communicating with any official or
staff person of a governmental agency or entity, concerning matters relevant to
such governmental agency or entity.






-9-

--------------------------------------------------------------------------------





I represent and warrant that, in accordance with Section 7 of the Agreement, I
have returned to the Company any and all documents and other property of the
Company and its Affiliates that I had in my possession, custody or control on
the date my employment with the Company terminated and that I have retained no
such property. Without limiting the foregoing, I also represent and warrant that
I have retained no copy of any such documents, materials or information.


I acknowledge that this Release of Claims creates legally binding obligations,
and that the Company has advised me to consult an attorney before signing it. I
further acknowledge that I may not sign this Release of Claims prior to the
Separation Date (as such term is defined in the Agreement). In signing this
Release of Claims, I give the Company assurance that I have signed it
voluntarily and with a full understanding of its terms; that I have had
sufficient opportunity of not less than twenty-one (21) days before signing this
Release of Claims to consider its terms and to consult with an attorney, if I
wished to do so, or to consult with any person to whom reference is made in
Section 6(b) of the Agreement; and that I have not relied on any promises or
representations, express or implied, that are not set forth expressly in this
Release of Claims. I understand that I will have seven (7) days after signing
this Release of Claims to revoke my signature, and that, if I intend to revoke
my signature, I must do so in writing addressed and delivered to William Clark
prior to the end of the seven (7)-day revocation period. I understand that this
Release of Claims will become effective upon the eighth (8th) day following the
date that I sign it, provided that I do not revoke my acceptance in accordance
with the immediately preceding sentence.


This Release of Claims constitutes the entire agreement between me and the
Company and supersedes all prior and contemporaneous communications, agreements
and understandings, whether written or oral, with respect to my employment, its
termination and all related matters, excluding only the Agreement and the
Continuing Obligations (as such term is defined in the Agreement), which shall
remain in full force and effect in accordance with their terms. This Release of
Claims may not be modified or amended, and no breach shall be deemed to be
waived, unless agreed to in writing by me and the Chief Executive Officer of the
Company or his/her expressly authorized designee.


Accepted and agreed:




Signature:    ____________________________
Pam Carroll
    
Date:     ____________________________






-10-